DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2021, has been entered.
 
Election/Restrictions
Applicant's election with traverse of Group I (i.e., claims 1-16 directed to a method of treating a subject diagnosed with cancer comprising administering a cell in combination with a VIP antagonist to a subject in need thereof and a method of treating leukemia comprising administering a VIP antagonist to a subject in combination with transplanting hematopoietic stem cells) in the reply filed on 7/2/18 is acknowledged.  Additionally, Applicant's election with traverse of Species A (i.e., a single and specific cancer as leukemia), and Species B (i.e., a single and specific cell as a bone marrow cell) in the reply filed on 7/2/18 is acknowledged.  

Status of Claims
Claims 1-20 were originally filed on May 22, 2017.  
The amendment received April 17, 2019, canceled claims 2-8, 10, and 17-20; and amended claims 1, 9, 11-13, and 15.  The amendment received on December 17, 2019, amended claims 1 and 15.  The amendment received on September 24, 2020, amended claims 1 and 15; and added new claims 21-23.  The amendment received on March 25, 2021, amended claims 21-22.  The amendment received on November 15, 2021, canceled claims 14, 16 and 22-23; and amended claims 1 and 15.
s 1, 9, 11-13, 15, and 22 are currently pending and claims 1, 9, 12-13, 15, and 22 are under consideration as claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 2, 2018.

Priority
The present application is a divisional of U.S. Non-Provisional Application No. 13/979,003, now issued as U.S. Patent No. 9,669,092, which claims status as a 371 (National Stage) of PCT/US2012/023268 filed January 31, 2012, and claims priority under 119(e) to U.S. Provisional Application Nos. 61/467,714 filed on March 25, 2011, and 61/438,707 filed February 2, 2011. 

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note that the Examiner is interpreting the scope of claims 1 and 15 as open-ended requiring 100% identity to SEQ ID NO: 9 where X is Met and has a C-terminal amide but where the sequence can have additional residues at the N-terminal end (note: the C-terminal amide caps the C-terminal end of the sequence from additional residues via a natural peptide bond).  As such, the scope of claims 1 and 15 is analogous to “comprising the sequence of SEQ ID NO: 1” above.  It is further noted that claims 1 and 15 encompass fragments of SEQ ID NO: 9.  As further discussed in the 112(a) rejection below, these fragments encompass any fragment including a dipeptide of SEQ ID NO: 9.  

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, 12-13, 15, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 15 include a “a fragment of SEQ ID NO: 9”. The interpretation of this phrase is described above in the “Sequence Interpretation” section where a fragment of SEQ ID NO: 9 encompasses peptide sequences ranging from dipeptides (i.e., any two contiguous amino acids) to sequences with one deleted amino acid. In addition to certain manipulations of SEQ ID NO: 9, the fragment must also have “the function of SEQ ID NO: 9”. The claimed “function” for SEQ ID NO: 9 is antagonizing VIP, which in turn treats leukemia in a subject when combined with bone marrow cells.  Thus, this is clearly the function to which the claim refers.

Alternately, the written description requirement may be met by provided a representative number of species of the genus. In this, the specification provides limited examples of a sequence meeting the claimed limitation of a fragment of SEQ ID NO: 9 ([0011]: VIP(6-28) and VIP(10-28)).  While the specification provides additional examples of VIP analog amino acid sequences that function as VIP antagonists ([0011]: [LysS(1), Pro(2,5), Arg(3,4), Tyr(6)]-VIP, [D-p-Cl-Phe(6), Leu(17)]-VIP, etc.), such peptides are not representative of the scope of claims 1 and 15 because the claimed fragment of SEQ ID NO: 9 encompasses a dipeptide of SEQ ID NO: 9 (i.e., any two contiguous amino acids) up to a sequence with one deleted amino acid.  Furthermore, there is no indication that a fragment of SEQ ID NO: 9 would function similar to SEQ ID NO: 9, especially given the breadth of the claimed fragment.  Thus, this is not sufficient for the skilled artisan to envisage which fragments of SEQ ID NO: 9 would preserve function.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, what is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. Therefore, claims 1, 9, 12-13, 15, and 22 do not meet the written description requirement.
	
Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).


Claims 1, 9, 12-13, 15, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamadani et al., Biol. Blood Marrow Transplantation 14:556-567 (2008) (cited in the Action mailed on 10/17/18) in view of Gozes et al. U.S. Patent No. 6,630,124 B1 published on October 7, Krause et al., Cell 105:369-377 (2001) (cited in the Action mailed on 10/17/18), National Institute of Health, “5. Hematopoietic Stem Cells,” available online at https://stemcells.nih.gov/info/2001report/chapter5.htm, 14 page (2001) (hereinafter the “NIH article”), Janeway CA Jr, et al., Immunobiology: The Immune System in Health and Disease. 5th edition. New York: Garland Science; 2001. Generation of lymphocytes in bone marrow and thymus. Available from: https://www.ncbi.nlm.nih.gov/books/NBK27123/, and Warren et al., Blood 91:2197-2207 (1998).  Please note that the rejection has been updated in light of Applicants’ amendments.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claims 1, 9, 15, and 22, with respect to a method of treating a human subject diagnosed with leukemia by administering cells to the human subject as recited in claim 1; with respect to where the cell is a purified hematopoietic stem cell as recited in claim 9; with respect to a method of treating leukemia by administering transplanting hematopoietic stem cells where the hematopoietic stem cells comprise T cells to a human subject diagnosed with leukemia as recited in claim 15; and with respect to where the hematopoietic stem cells are derived from the subject or a donor as recited in instant claim 22:
Hamadani et al. teaches that acute myeloid leukemia (AML) is currently the most common indication for allogeneic hematopoietic stem cell transplantation (HSCT), and also accounts for a large proportion of autologous HSCT (See Hamadani article, pg. 556, col. 1, 1st paragraph).  Specifically, Hamadani et al. teaches in one study that the four-year survival was 68%, 56%, and 23%, respectively, for those who underwent sibling (note: same as syngeneic), unrelated, and autologous transplantation (See Hamadani article, pg. 559, col. 2, last paragraph).  As such, the hematopoietic stem cells are derived from a donor, i.e., a sibling, or from the subject (i.e., autologous transplantation).  
Moreover, Hamadani et al. teaches that the observation that animals given lethal doses of total-body irradiation (TBI) were protected from death by infusion of autologous, syngeneic, or allogeneic marrow led to human studies in acute leukemia (See Hamadani article, pg. 556, col. 1, last paragraph).  Hamadani et al. describes a study where lethal doses of TBI and cyclophosphamide could destroy leukemic cells, normal marrow, and the immune system of patients with leukemia, and that infusion of normal marrow from allogeneic histocompatible donors would rescue them (See Hamadani article, pg. 556, col. 1, last paragraph to col. 2, 1st paragraph).  Plus, Hamadani et al. teaches that the development st full paragraph).  Immunologically active donor T cells can also eliminate human acute myeloid leukemia stem cells, curing AML in humans (See Hamadani article, pg. 557, col. 1, 1st full paragraph).  As such, Hamadani et al. teaches that hematopoietic stem cells and T cells can be administered to treat leukemia.  Therefore, the teachings of Hamadani et al. satisfy the claim limitations as recited in claims 1, 9, 15, and 22 with respect to transplanting hematopoietic stem cells with or without donor T cells to a human subject diagnosed with leukemia in order to treat leukemia in the human subject.

For claim 1, with respect to where the administered cells are bone marrow cells:
Hamadani et al. teaches that acute myeloid leukemia (AML) is currently the most common indication for allogeneic hematopoietic stem cell transplantation (HSCT), and also accounts for a large proportion of autologous HSCT (See Hamadani article, pg. 556, col. 1, 1st paragraph).
Krause et al. teaches a study demonstrating that an unique bone marrow subpopulation can be highly enriched for hematopoietic stem cells, and thus, has the ability to differentiate into a variety of cells (See Krause article, pg. 369, col. 2, 1st paragraph; pg. 374, col. 1, last paragraph).  Moreover, Krause et al. teaches that the high level of engraftment of blood and marrow 11 months post-transplant suggests that the expansion and differentiation of a single marrow stem cell to reconstitute the majority of the hematopoietic system of a lethally irradiated recipient is feasible (See Krause article, pg. 374, col. 2, 1st full paragraph).  Therefore, the researchers concluded that passage of a partially purified marrow stem cell population for two days in a lethally irradiated recipient results in enrichment of cells with the capacity to long term repopulate mice where single bone marrow cells can self-renew in vivo as well as differentiate into hematopoietic progenitors and mature cell types of hematopoietic and nonhematopoietic tissues (See Krause article, pg. 374, col. 2, 1st full paragraph).  Therefore, the teachings of Krause et al. suggest that hematopoietic stem cells can be a species derived from bone marrow cells.

For claims 1 and 15, with respect to where the bone marrow cells comprise CD8+ and T cells:
st full paragraph).  Immunologically active donor T cells can also eliminate human acute myeloid leukemia stem cells, curing AML in humans (See Hamadani article, pg. 556, col. 1, 1st full paragraph).  As such, Hamadani et al. teaches that hematopoietic stem cells and T cells can be administered to treat leukemia.  
Krause et al. teaches a study demonstrating that an unique bone marrow subpopulation can be highly enriched for hematopoietic stem cells, and thus, has the ability to differentiate into a variety of cells (See Krause article, pg. 369, col. 2, 1st paragraph; pg. 374, col. 1, last paragraph).  
The NIH article teaches that a hematopoietic stem cell is a cell isolated from the blood or bone marrow that can renew itself, can differentiate to a variety of specialized cells, can mobilize out of the bone marrow into circulating blood, and can undergo programmed cell death (See NIH article, pg. 1, 6th paragraph).  The NIH article also depicts in Figure 5.1 that hematopoietic stem cells can differentiate into a variety of specialized cells including T lymphocytes (See NIH article, pg. 2, Fig. 5.1).  As such, a T lymphocyte is a species of hematopoietic stem cell, which is a species of a bone marrow cell. 
Janeway et al. teaches that T lymphocytes develop from a common lymphoid progenitor in the bone marrow that also gives rise to B lymphocytes, but those progeny destined to give rise to T cells leave the bone marrow to the thymus (See Janeway article, pg. 5, 2nd paragraph).  Moreover, Janeway et al. teaches that T-cell development is more complicated than B-cell development as it has to accommodate the production of two distinct lineages of T cells with different types of T-cell receptor where one of these lineages undergoes further division into CD4 and CD8 T cells (See Janeway article, pg. 1, 3rd paragraph; pg. 7, 3rd paragraph).  Therefore, when combining the teachings of the NIH article and Janeway, CD8 is a species of T cell, which is a species of hematopoietic stem cell, which is a species of a bone marrow cell.  Thus, a CD8 and a T cell are species of bone marrow cells.
Warren et al. teaches that the use of T-cell-depleted bone marrow (BM) for MHC-matched allogeneic BM transplantation (BMT) confers a reduced incidence of graft-versus-host disease (GVHD) but a higher probability of leukemic relapse compared with the use of unmodified BM (See Warren article, pg. 2197, col. 1, 1st paragraph).  This observation and the results of experimental studies in animal st paragraph).  Warren et al. sought to identify novel human minor H antigens that might be potential targets for GVL therapy (See Warren article, pg. 2198, col. 1, last paragraph).  In their studies, Warren et al. established that CD3+CD8+ class I MHC-restricted minor H antigen-specific CTL clones are cytotoxic for leukemic blasts in vitro (See Warren article, pg. 2204, col. 1, 3rd paragraph and col. 2, 2nd paragraph; pg. 2205, col. 1, 2nd paragraph).  Although Warren et al. acknowledged that further research is needed to determine if in vitro results will correlate to in vivo efficacy, the data demonstrated by Warren et al. suggests that there will be a large number of distinct human minor H antigens that could be targets for GVL therapy and a mouse model that should allow clinical evaluation of the antileukemic activity of minor H antigen-specific T-cell clones for patients with relapse of AMP or ALL after allogeneic BMT (See Warren article, pg. 2205, col. 1, 2nd-3rd paragraph).  Therefore, the teachings of Warren et al. suggest that a specific CD8 T cells can treat leukemia by aiding in the prevention of leukemic relapse and treatment of GVL therapy.  Thus, the teachings of Warren et al. provide a motivation to an ordinary skilled artisan to include CD3+CD8+ T cells in treating leukemia in a subject. 

For claims 1 and 15, with respect to a method of treating a human subject diagnosed with leukemia by administering a composition consisting of a VIP antagonist to the subject where the VIP antagonist is a peptide having the amino acid sequence of SEQ ID NO: 9 where X is Met, where the C-terminus is amidated, and where the N-terminus is modified with hydrocarbon groups as recited in claims 1 and 15:
Gozes et al. teaches a pharmaceutical composition comprising a VIP antagonist, a chemotherapeutic agent and a pharmaceutically acceptable carrier where the VIP antagonist can have the amino acid sequence of R1-KPRRPYTDNYTRLRKQXAXKKYLNSILN-NH-R2 where R1 and R2 are independently selected and may be functional groups including, but not limited to, the following: hydrogen, C1 to C20 alkyls and C1 to C20 acyls provided that at least one of R1 or R2 is hydrogen 
Gozes et al. also teaches that these compositions are useful for treating a wide variety of cancers and cancerous tumors including leukemia (See Gozes specification, col. 14, lines 42-51).  In a specific embodiment in Example 6, Gozes et al. compared the efficacy of two VIP antagonists, (SN)VIPhyb and VIPhyb, on cancer cell lines (See Gozes specification, col. 22, lines 60-65).  Gozes et al. found that (SN)VIPhyb was a more potent inhibitor that VIPhyb (note: the only structural difference is a stearyl group at the N-terminus) by significantly inhibiting the proliferation of 51 of 56 cell lines test including six leukemia cell lines; namely, (CCRF-CEM), HL60(TB), K-562, MOLT-4, RPMI-8226, and SR) (See Gozes specification, col. 22, lines 63-67 to col. 23, lines 1-2 and 17-30).  (SN)VIPhyb has the amino acid sequence: KPRRPYTDNYTRLRKQXAVKKYLNSILN, where the N-terminus is modified with a stearyl group, X at position 17 is norleucine, and the C-terminus is amidated (See Gozes specification, col. 19, lines 33-37; col. 20, lines 23-25).  As such, Gozes’ (SN)VIPhyb does not have a Met residue at position 17.  However, since Gozes et al. teaches that a VIP antagonist having a Met residue at position 17 would function similarly as (SN)VIPhyb, an ordinary skilled artisan would expect similar efficacy against the leukemia cell lines.
Additionally, it is noted that Gozes et al. examined the effects of VIPhyb or (SN)VIPhyb alone without the inclusion of chemotherapeutic agent in Example 6.  As such, Gozes et al. does not teach that a chemotherapeutic agent is necessary for the intended cancer treatment.  Gozes et al. also defines “treating cancer” as generally referring to any improvement in the mammal having the cancer where the improvement can be ascribed to treatment with the compositions and where the mammal can be a human (See Gozes specification, col. 5, lines 1-20).  Therefore, the teachings of Gozes et al. suggest administering a composition consisting of a VIP antagonist where the VIP antagonist is a peptide having the amino acid sequence of SEQ ID NO: 9 where X is Met and where the C-terminus is amidated and the 

For claims 12-13, with respect to where the cell is an syngeneic cell as recited in claim 12; and with respect to where the cell is an autologous cell as recited in claim 13:
Hamadani et al. teaches that the observation that animals given lethal doses of total-body irradiation (TBI) were protected from death by infusion of autologous, syngeneic, or allogeneic marrow led to human studies in acute leukemia (See Hamadani article, pg. 556, col. 1, last paragraph).  Although, Hamadani et al. discusses drawbacks to transplanting autologous and/or syngeneic stem cells, Hamadani et al. also teaches that autologous transplantation cures some patients (See Hamadani article, pg. 557, col. 1, last full paragraph; pg. 560, col. 2, 2nd paragraph).  Specifically, Hamadani et al. teaches in one study that the four-year survival was 68%, 56%, and 23%, respectively, for those who underwent sibling (note: same as syngeneic), unrelated, and autologous transplantation (See Hamadani article, pg. 559, col. 2, last paragraph).  As such, the teachings of Hamadani et al. suggest where the cell is a syngeneic cell or autologous cell as recited in claims 12-13. 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Hamadani et al. and/or Gozes et al. do not expressly teach a method of treating a human subject diagnosed with leukemia by administering bone marrow cells in combination with a composition consisting of a VIP peptide antagonist to the human subject in order to treat leukemia in the subject as recited in claim 1, or a method of treating leukemia by administering a composition consisting of a VIP peptide antagonist in combination with transplanting hematopoietic stem cells to a human subject diagnosed with leukemia as recited in claim 15. However, by combining the teachings of Hamadani et al. and Gozes et al. these deficiencies are cured by constituting the combination of prior art elements according to known methods to yield predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.
KSR.
	Hamadani et al. and Gozes et al. do not expressly teach a method of treating a human subject diagnosed with leukemia by administering bone marrow cells wherein the bone marrow cells comprise CD8 and T cells in combination with a composition consisting of a VIP peptide antagonist to the human subject in order to treat leukemia in the subject as recited in claim 1, or a method of treating leukemia by administering a composition consisting of a VIP peptide antagonist in combination with transplanting hematopoietic stem cells wherein the hematopoietic stem cells comprise CD8 and T cells to a human subject diagnosed with leukemia as recited in claim 15. However, by combining the teachings of Krause et al., the NIH article, Janeway et al., and Warren et al. these deficiencies are cured by constituting the combination of prior art elements according to known methods to yield predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to a method of treating a human subject diagnosed with leukemia by administering bone marrow cells in combination with a composition consisting of a VIP peptide antagonist to the human subject in order to treat leukemia in the subject as recited in claim 1, or a method of treating leukemia by administering a composition consisting of a VIP peptide antagonist in combination with transplanting hematopoietic stem cells to a human subject diagnosed with leukemia as recited in claim 15, each method where the VIP antagonist is a peptide having the amino acid sequence of SEQ ID NO: 9 where X is Met, where the C-terminus is amidated, and where the N-terminus is modified with hydrocarbon groups, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Hamadani et al. and Gozes et al. and administer to a human subject a composition consisting of a VIP peptide antagonist such as Gozes’ SEQ ID NO: 4 instead of (SN)VIPhyb in combination with transplanted hematopoietic stem cells in order to treat leukemia in the human subject who is diagnosed with leukemia.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because administering a composition consisting of a VIP peptide antagonist such as (SN)VIPhyb to a human subject was known to significantly inhibit proliferation in six leukemia cell lines and because an equally preferred VIP antagonist to (SN)VIPhyb was known to have the amino acid sequence of (SN)VIPhyb but where X1 is methionine (i.e., Gozes’ SEQ ID NO: 4) as taught by Gozes et al.; and because transplanting hematopoietic stem cells to a human subject was known to treat leukemia as taught by Hamadani et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the composition consisting of a VIP peptide antagonist such as SEQ ID NO: 4 instead of (SN)VIPhyb of Gozes et al. and the hematopoietic stem cells of Hamadani et al. were administered to a human subject diagnosed with leukemia to treat leukemia.  Therefore, "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose… [T]he idea of combining them flows logically from their having been individually taught in the prior art." (MPEP 2144.06).  In re  Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  Therefore, since each of the references teach agents that are effective in treating leukemia, it would have been obvious to combine the two agents with the expectation that such a combination would be effective in treating leukemia.  Thus, combining them flows logically from their having been individually taught in prior art.
Additionally and/or alternatively, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to combine the teachings of Hamadani et al. and Gozes et al. and administer to a human subject a composition consisting of a VIP peptide antagonist such as Gozes’ SEQ ID NO: 4 instead of (SN)VIPhyb in combination with a transplanted bone marrow population that is highly enriched with hematopoietic stem cells in order to treat leukemia in the human subject who is diagnosed with leukemia.  An ordinary skilled artisan would have been motivated to follow the combined teachings of Hamadani and Gozes et al. as modified by Krause et al., because transplanting a bone marrow subpopulation that is highly enriched with hematopoietic stem cells is a well-known technique, and therefore, using a well-known technique to yield predictable results (i.e., transplanting a bone marrow subpopulation thereby including bone marrow cells that will differentiate into hematopoietic stem cells in combination with the administration of a composition consisting of a VIP peptide antagonist such as Gozes’ SEQ ID NO: 4 instead of (SN)VIPhyb into a human subject in order to treat leukemia) is well within the purview of an ordinary skilled artisan.  Thus, an ordinary skilled artisan would have been motivated with a reasonable expectation of success to administer to a human subject a composition consisting of a VIP antagonist such as Gozes’ SEQ ID NO: 4 instead of (SN)VIPhyb in combination with a transplanted bone marrow population that is highly enriched with hematopoietic stem cells in order to treat leukemia in the human subject who is diagnosed with leukemia because transplanting a bone marrow subpopulation that is highly enriched with hematopoietic stem cells constitutes the use of a known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.

With respect to a method of treating a human subject diagnosed with leukemia by administering bone marrow cells wherein the bone marrow cells comprise CD8 and T cells in combination with a composition consisting of a VIP peptide antagonist to the human subject in order to treat leukemia in the subject as recited in claim 1, or a method of treating leukemia by administering a composition consisting of a VIP peptide antagonist in combination with transplanting hematopoietic stem cells wherein the hematopoietic stem cells comprise CD8 and T cells to a human subject diagnosed with leukemia as recited in claim 15, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Hamadani et al. and Gozes et al. and administer to a human subject a composition consisting of a VIP peptide antagonist such as Gozes’ SEQ ID NO: 4 instead of (SN)VIPhyb in combination with transplanted hematopoietic stem cells in order to treat leukemia in the human subject who is diagnosed with leukemia.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because administering a composition consisting of a VIP peptide antagonist such as (SN)VIPhyb to a human subject was known to significantly inhibit proliferation in six leukemia cell lines and because an equally preferred VIP antagonist to (SN)VIPhyb was known to have the amino acid sequence of (SN)VIPhyb but where X1 is methionine (i.e., Gozes’ SEQ ID NO: 4) as taught by Gozes et al.; because transplanting hematopoietic stem cells and T cells to a human subject was known to treat leukemia as taught by Hamadani et al.; and because CD3+CD8+ class I MHC-restricted minor H antigen-specific CTL clones were known to treat leukemia by aiding in the prevention of leukemic relapse and treatment of GVL therapy as taught by Warren et al.    
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the composition consisting of a VIP peptide antagonist such as SEQ ID NO: 4 instead of (SN)VIPhyb of Gozes et al., the hematopoietic stem cells, and T cells of Hamadani et al., and the CD3+CD8+ T cells of Warren et al. were administered to a human subject diagnosed with leukemia to treat leukemia.  Therefore, "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose… [T]he idea of combining them flows logically from their having been individually taught in the prior art." (MPEP 2144.06).  In re  Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  Therefore, since each of the references teach agents that are effective in treating leukemia, it would have been obvious to combine the agents with the expectation that such a combination would be effective in treating leukemia.  Thus, combining them flows logically from their having been individually taught in prior art.
Additionally and/or alternatively, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to combine the teachings of Hamadani et al. and Gozes et al. and administer to a human subject a composition consisting of a VIP peptide antagonist such as Gozes’ SEQ ID NO: 4 instead of (SN)VIPhyb in combination with a transplanted bone marrow population that is highly enriched with hematopoietic stem cells, CD3+CD8+ T cells, and T cells in order to treat leukemia in the human subject who is diagnosed with leukemia.  An ordinary skilled artisan would have been motivated to follow the combined teachings of Hamadani and Gozes et al. as modified by Krause et al., Janeway et al. and Warren et al., because transplanting a bone marrow subpopulation that is highly enriched with hematopoietic stem cells, T cells, and specific CD3+CD8+ T cells is a well-known technique, and therefore, using a well-known technique to yield predictable results (i.e., transplanting a bone marrow subpopulation thereby including bone marrow cells that will differentiate into hematopoietic stem cells and which further can differentiate into T cells including CD3+CD8+ T cells in combination with the administration of a composition consisting of a VIP peptide antagonist such as Gozes’ SEQ ID NO: 4 instead of (SN)VIPhyb into a human subject in order to treat leukemia) is well within the purview of an ordinary skilled artisan.  Thus, an ordinary skilled artisan would have been motivated with a reasonable expectation of success to administer to a human subject a composition consisting of a VIP antagonist such as Gozes’ SEQ ID NO: 4 instead of (SN)VIPhyb in combination with a transplanted bone marrow population that is highly enriched with hematopoietic stem cells that can differentiate into T cells, and more specifically, into CD3+CD8+ T cells in order to treat leukemia in the human subject who is diagnosed with leukemia because transplanting a bone marrow subpopulation that is highly enriched with hematopoietic stem cells constitutes the use of a known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicants’ Arguments
	Applicants contend that instantly claimed invention is nonobvious over the cited references because (1) the combination of bone marrow cell transplantation with a VIP antagonist yields unexpected, synergistic effects that is more than the predictable, additive effects of the individual treatments (See Applicant’s Response received on 11/15/21, pg. 8-9).

Response to Arguments
Applicant's arguments filed 11/15/21 for claims 1, 9, 12-13, 15, and 22 as being unpatentable under 35 USC 103(a) have been fully considered but they are not persuasive for the following reasons. 
In response to Applicant’s first argument, i.e., the combination of bone marrow cell transplantation with a VIP antagonist yields unexpected, synergistic effects that is more than the predictable, additive effects of the individual treatments, it is found unpersuasive.  Pursuant to MPEP 716.02(d), whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  See MPEP 716.02(d).  The Federal Circuit has recognized where Applicants have provided comparative tests with the prior art and the claimed invention.  See MPEP 716.02(d).  The Examiner notes that the scope of the claimed invention is not commensurate in scope with the unexpected, synergistic results with respect to the amount of the bone marrow or hematopoietic stem cells administered in combination with the effective amount of the VIP antagonist.  As stated in the Action mailed on 6/14/21, it appears that the concentration and/or dosage of the VIPhyb and/or bone marrow cells and/or splenocytes is critical in achieving the unexpected results.  The Li reference administers 10 mcg/mouse of VIPhyb (See Li article, pg. 6803, col. 2, 2nd paragraph).  6 and the amount of splenocytes transplanted is 1 x 106 (See Li article, Figure 3F and 6C).  Although the instantly claimed invention now recites that an effective amount of the VIP antagonist is administered, there is no indication that the amount of the cells to be transplanted is not critical in achieving the synergistic unexpected results.  Therefore, it appears critical that the bone marrow cells or hematopoietic stem cells are administered at a specific concentration and/or dosage given that the unexpected results are only demonstrated by utilizing a specific dosage of each component.  
Similarly, although Applicants assert that determination of the effective amount of the cells is within the abilities of one having skill in the art (See Response, pg. 7), Applicants provide no evidence to support their assertion that the amount of the cells is not critical in achieving the unexpected results.  Thus, this argument is merely the argument of counsel and is unsupported by evidence or declarations of those skilled in the art. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See M.P.E.P. § 2129 and § 2144.03 for a discussion of admissions as prior art. Counsel's arguments cannot take the place of objective evidence.  In re Schulze, 145 USPQ 716 (CCPA 1965); In re Cole, 140 USPQ 230 (CCPA 1964); and especially In re Langer, 183 USPQ 288 (CCPA 1974). See M.P.E.P. § 716.01(c) for examples of attorney statements that are not evidence and that must be supported by an appropriate affidavit or declaration.  Applicants are invited to provide evidence demonstrating that the amount of the cells is not critical in achieving the unexpected results. Therefore, without evidence to the contrary, the unexpected results are not commensurate in scope with the claimed invention.
Accordingly, the rejection is maintained as Applicants’ arguments are found unpersuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654